As filed with the Securities and Exchange Commission on June 20, 2017 Registration File No. 333-217241 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Nuo Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3011702 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or organization) Classification Code Number) Identification Number) 207A Perry Parkway, Suite 1 Gaithersburg, MD 20877 (240) 499-2680 (Address, including zip code, and telephone number, including Area Code of Registrant’s principal executive offices) David E. Jorden Chief Executive Officer & Chief Financial Officer 207A Perry Parkway, Suite 1 Gaithersburg, MD 20877 (240) 499-2680 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Roland S. Chase Zachary W. Watt Hill Ward Henderson 101 E. Kennedy Blvd., Suite 3700 Tampa, FL 33602 (813) 221-3900 Peter H. Ehrenberg James O’Grady Lowenstein Sandler LLP 1251 Avenue of the Americas New York, NY 10020 (212) 262-6700 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided to Section 7(a)(2)(B) of the Securities Act. ☐ Title of Each Class of Securities to be Registere d Proposed Maximum Aggregate
